ORDER

Pro se Tennessee prisoner Rocky Lee Coker appeals a district court judgment that dismissed his civil diversity suit. The case has been referred to this panel pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. We unanimously agree that oral *539argument is not needed. Fed. R.App. P. 34(a).
Seeking hundreds of millions of dollars in damages, Coker sued several tobacco companies on behalf of his deceased mother. Coker alleged that his mother became addicted to cigarettes and was unable to quit smoking, despite ongoing health problems that began in the 1950s. Coker alleged that his mother died on April 27, 1999, as a result of a stroke and respiratory problems caused by her tobacco addiction. Coker filed his complaint on May 3, 2000.
The magistrate judge ordered Coker to show cause why his suit should not be dismissed as untimely. Following Coker’s response, the magistrate judge recommended that the district court dismiss the suit as barred by Tennessee’s statute of limitations. Over Coker’s objections, the district court adopted the findings of the magistrate judge and dismissed the suit as untimely.
In his timely appeal, Coker argues that the district court erred by dismissing his suit because he was unable to discover the cause of his mother’s death until the certificate of death was issued on May 11, 1999. Both parties have filed briefs.
Upon review, we affirm the district court’s judgment for essentially the same reasons stated and adopted by that court in its March 15, 2001, order of dismissal. Rule 34(j)(2)(C), Rules of the Sixth Circuit.